Title: Enclosure: Alden Partridge’s Table of Altitudes of Northern Mountains, [before 6 September 1815]
From: Partridge, Alden
To: 


            
              before 6 Sept. 1815
            
            
              
                A Table.
              
              
                Containing the Altitudes of Mountains calculated from Barometrical Observation, by
              
              
                A Partridge Captain in the US. Corps of Engineers.
              
              
                Namesof the Ranges
                Names of the different Peaks
                Altitudes in feet.
                Remarks.
              
              
                above their Bases
                above the Sea.
              
              
                White Mountains
                Mount Washington.
                4885.—
                6634—
                The White Mountains are situated in the northeast part of the State of New Hampshire, and are Probably the Highest on this side the Missisippi.
              
              
                1st Peak South of M. W.
                3904.—
                5653—.
              
              
                2ddododo
                3584.
                5333—.
              
              
                3ddododo
                3430.—
                5179.
              
              
                4thdododo
                3367—
                5116.
              
              
                5thdododo
                2881—
                4630—
              
              
                Base of the Mountains
                
                1749.
              
              
                Catts-kill Mountains
                Round Top.
                3105.—
                3804.—
                These peaks lie west from Catts-kill town, and are probably as elevated as any in the range.
              
              
                High Peak.
                3019.—
                3718.
              
              
                Highest part of the turn-pike
                1729—
                2425.
                The Turn-pike passes over the range of Catts-kill Mts. from Catts-kill town to Delaware Rr
              
              
                Base of the mountains.
                
                699.
              
              
                Green Mountains
                Killington Peak.
                2994—
                3924—
                Killington Peak is situated in the town of Killington, & is said to be the highest in the range
              
              
                Base of the Mountains
                
                930—
              
              
                New York High Lands.
                Crows Nest.
                
                1418.
                These Mountains are situated on Hudson’s River, below New Burgh, as most of them rise, immediately from the River, their altitudes above their Bases is not consider’d.
              
              
                Butter Hill
                
                1529.
              
              
                Bull Hill
                
                1484.—
              
              
                Old Beacon
                
                1471.
              
              
                New Beacon
                
                1585—
              
              
                Bare Mountain.
                
                1350—
              
              
                Break Neck
                
                1187—.
              
              
                Anthony’s Nose.
                
                935—.
              
              
                Sugar Loaf
                
                866—.
              
              
                Fort Putnam
                
                598.
              
              
                West Point Plain.
                
                188.
              
            
           